                  Case 20-30220                       Doc 2          Filed 02/21/20 Entered 02/21/20 10:57:54            Desc Main
                                                                        Document    Page 1 of 7
Local Form 4 (Chapter 13 Plan)                                                                                                      December 2017
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF NORTH CAROLINA
 IN RE:                                                                            Case No.
 Malik Ali Murray
 TIN: xxx-xx-3999                                                                     Chapter 13

                                            Debtor(s)

 Chapter 13 Plan - Local Plan for the Western District of North Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“Debtor”).

 Part 1:      Notices: To Creditors and Other Parties in Interest

Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one. This is a Local Plan with changes from the National Plan. Please review carefully and, specifically, refer to Part 8 for
nonstandard provisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you want the Court to consider your views on these matters, then you
and/or your attorney must file a written objection to confirmation and request for hearing on confirmation at one of the following addresses:

             Cases filed in the Charlotte or Shelby Divisions:
             Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

             Cases filed in the Statesville Division:
             Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
             Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

             Cases filed in the Asheville or Bryson City Divisions:
             Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be filed with the Court no later
than 21 days following the conclusion of the § 341 meeting of creditors. If you mail your objection to confirmation to the Court for filing, you must
mail it early enough so that the Court will receive it on or before the deadline stated above. You must also serve a copy of your objection to
confirmation on the Debtor at the address listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for the Debtor and the Chapter 13 Trustee
will be served electronically. If any objections to confirmation are filed with the Court, the objecting party must provide written notice of the date,
time, and location of the hearing on the objection. No hearing will be held unless an objection to confirmation is filed. If you or your attorney do
not take these steps, the Court may decide that you do not oppose the proposed Plan of the Debtor and may enter an order confirming the Plan.

The following matters may be of particular importance. The Debtor must check one box on each line to state whether or not the Plan includes each
of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the
Plan.

 1.1         A limit on the amount of a secured claim that may result in a partial payment or no          Included                   Not Included
             payment at all to the secured creditor (Part 3.2)
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest           Included                   Not Included
             (Part 3.4)
 1.3         Request for termination of the 11 U.S.C. § 362 stay as to surrendered collateral (Part       Included                   Not Included
             3.5)
 1.4         Request for assumption of executory contracts and/or unexpired leases (Part 6)               Included                   Not Included

 1.5         Nonstandard provisions                                                                       Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1          Debtor will make regular payments to the Chapter 13 Trustee as follows:

$2357 per Month for 60 months

Or


                                                                                  1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 20-30220                       Doc 2          Filed 02/21/20 Entered 02/21/20 10:57:54                  Desc Main
                                                                        Document    Page 2 of 7
 Debtor                Malik Ali Murray                                                             Case number

$           per            for a             percentage composition to be paid to general unsecured creditors

2.2          Regular payments to the Chapter 13 Trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor will make payments directly to the Chapter 13 Trustee.
                      Debtor will make payments pursuant to a payroll deduction order.
                      Other (specify method of payment):


2.3          Additional payments.
             Check one.
                     None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.


 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are included here.

        Check one.
                  None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.
                  The Debtor will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by
                  the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. Any existing arrearage on a listed claim will be
                  paid in full through disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. If relief from the automatic
                  stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the Court, all payments
                  under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
                  the Plan.
 Name of creditor               Collateral               Value of Collateral         Current installment          Amount of              Interest rate
                                                                                     payment                      arrearage (if any)     on arrearage
                                                                                     (including escrow)                                  (if applicable)
                                313 Shingleoak Dr
                                Clover, SC 29710
                                York County
 Flagstar Bank                  Townhouse                $160,000.00                                    $941.00            $3,800.00               0.00%
                                                                                     Disbursed by:
                                                                                         Trustee
                                                                                         Debtor(s)
                                                                                        Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

                          The Debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the Debtor states that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the Court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
                          each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below. Payments on the
                          secured claims will be disbursed by the Chapter 13 Trustee, the Debtor directly, or as otherwise specified below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this Plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this Plan. Unless otherwise ordered by the Court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the

                                                                                     2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 20-30220                       Doc 2          Filed 02/21/20 Entered 02/21/20 10:57:54                   Desc Main
                                                                        Document    Page 3 of 7
 Debtor                Malik Ali Murray                                                           Case number

                          property interest of the Debtor or the estate until the earlier of:

                          (a) Payment of the underlying debt determined under nonbankruptcy law, or
                          (b) Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
                              creditor.

 Name of               Estimated amount                Collateral                  Value of       Amount of claims           Amount of             Interest rate
 creditor              of creditor's total                                         collateral     senior to creditor's       secured claim
                       claim                                                                      claim


 InternaI
 Revenue
 Service               $2,415.00                       Taxes 2012 Tax lien         $0.00                     $148,220.00          $2,415.00                 6.75%
                                                                                                                             Disbursed by:
                                                                                                                                Trustee
                                                                                                                                Debtor(s)
                                                                                                                               Other


                                                       313 Shingleoak Dr Clover,
 Red Rock                                              SC 29710 York County
 Management $1,430.00                                  Townhouse                 $160,000.00                 $148,220.00           $1430.00                 0.00%
                                                                                                                             Disbursed by:
                                                                                                                                Trustee
                                                                                                                                Debtor(s)
                                                                                                                               Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

     Check one.
                          None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the Debtor, or

                          (2) ) incurred within 1 year (365 days) of the petition date and secured by a purchase money security interest in any other thing
                                of value.

                          These claims will be paid in full under the Plan with interest at the rate stated below. These payments will be disbursed by the
                          Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.

 Name of creditor                                           Collateral                               Amount of claim                           Interest rate
                                                            2017 Nissan Pathfinder 44,800 miles
                                                            VIN: 5N1DR2MM9HC600022
 Santander Consumer USA                                     NADA Value                               $28,665.58                                             6.75%
                                                                                                     Disbursed by:
                                                                                                        Trustee
                                                                                                        Debtor(s)
                                                                                                       Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.
3.4       Lien avoidance.
Check one.
                    None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.
                    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.
                                                                                    3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 20-30220                      Doc 2           Filed 02/21/20 Entered 02/21/20 10:57:54                  Desc Main
                                                                         Document    Page 4 of 7
 Debtor                Malik Ali Murray                                                             Case number


                  The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                  which the Debtor would have been entitled under 11 U.S.C § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                  security interest securing a claim listed below will be treated as avoided to the extent that it impairs such exemptions upon entry
                  of the order confirming the Plan and avoided pursuant to 11 U.S.C. § 522(f) upon completion of the Plan. The amount of the
                  judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 of this Plan to the extent allowed.
                  The amount, if any, of the judicial lien or security that is not avoided will be paid in full as a secured claim under the Plan and
                  disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. If more than one lien is to be
                  avoided, provide the information separately for each lien.
 Name of creditor              Collateral                                  Lien identification (such     Amount of secured claim Interest rate
                                                                           as judgment date, date of remaining after avoidance
                                                                           lien recording, book and
                                                                           page number)
 Citi Cards                    Household Goods                                                                                     0.00 8.0%
                                                                           2019 cv 4610500919
                                                                                                         Disbursed by:
                                                                                                             Trustee
                                                                                                             Debtor(s)
                                                                                                             Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.


3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.
                     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

                          The Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor requests
                          that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                          under 11 U.S.C. § 1301 be terminated in all respects. (Notice to the Co-Debtor is required to terminate the § 1301 co-debtor
                          stay.) Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 of this Plan below.

 Name of creditor                                                    Collateral                                        Claim Amount
                                                                     3950 Koval Lane Las Vegas, NV 89109
                                                                     Clark County
 Orange Lake/Wilson Resort                                           Time Share Property - in foreclosure-WILL
 Finance                                                             SURRENDER                                                                        $8,128.88
                                                                     Silver and gold two toneteo tone Bracelet,
 Progressive                                                         2 pendants                                                                       $2,649.39

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in Part 4.5
             below, will be paid in full without post-petition interest. Payments on all fees and priority claims, other than domestic support obligations,
             will be disbursed by the Chapter 13 Trustee, rather than the Debtor directly.

             Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the Debtor directly, rather than by the
             Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of the Plan. This provision includes all regular post-petition payments,
             as well as any pre-petition or post-petition payment arrearages that may exist.

4.2          Chapter 13 Trustee’s fees
             The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.
4.3          Debtor's Attorney's fees.

             (a)           The total base attorney's fee is $4,500.00.

                                                                                        4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 20-30220                      Doc 2          Filed 02/21/20 Entered 02/21/20 10:57:54                    Desc Main
                                                                        Document    Page 5 of 7
 Debtor                Malik Ali Murray                                                              Case number

             (b)           The balance of the base fee owed to the attorney is $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in Part 4.5.

         Check all that apply.
                  None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.
                  Section 507(a) priority claims other than domestic support obligations (generally taxes and other government obligations).
 Name of creditor                                                             Claim Amount
 InternaI Revenue Service                                                                                                              $2,395.00
 InternaI Revenue Service                                                                                                                $860.00

      Domestic Support Obligations

 Name of creditor                                     Mailing Address (incl. city, state and zip code) Telephone #          Pre-petition arrearage amount, if
                                                                                                                            any
 -NONE-
4.5     Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
        Check one.
                None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.


 Part 5:      Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.
             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the Chapter 13 Trustee. If more than one
             option is checked, the option providing the largest pro rata payment will be effective.

                The funds remaining after disbursements have been made to all other creditors provided for in this Plan, for an estimated payout
                of 24.00 % (This is a base plan.)


      OR
              Payment of a       % composition as set forth in Part 2 of the Plan. (This is a percentage plan.)
5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.
             Check one.
                     None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.
                     The Debtor will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                     below on which the last payment is due after the final plan payment to the Chapter 13 Trustee. These payments will be disbursed
                     either by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. The principal amount of the claim for
                     the arrearage amount will be paid in full.

 Name of creditor                                                          Current installment payment                 Amount of arrearage
 Great Lakes/US Dept of Ed                                                                                     $0.00                                         $0.00
                                                                           Disbursed by:
                                                                              Trustee
                                                                              Debtor(s)
                                                                             Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.
 5.3      Other separately classified nonpriority unsecured claims.
              Check one.

                      None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.
 Part 6:      Executory Contracts and Unexpired Leases
6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.
                      None. If “None” is checked, the rest of Part 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

                                                                                      5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 20-30220                       Doc 2          Filed 02/21/20 Entered 02/21/20 10:57:54                  Desc Main
                                                                        Document    Page 6 of 7
 Debtor                Malik Ali Murray                                                       Case number


7.1          Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the kind specified in 11 U.S.C. § 1306
             acquired by the Debtor after commencement of the case but before the case is closed, dismissed, or converted to one under another chapter
             of the Code. All property of the Debtor remains vested in the estate and will vest in the Debtor upon entry of the final decree.

 Part 8:      Nonstandard Plan Provisions
8.1          Nonstandard Plan Provisions
             A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating from it. Nonstandard provisions set
             out elsewhere in this Local Plan are adopted in Part 8.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.
8.1.1        Insurance information for all secured claims (real property or motor vehicles):

 Collateral                         Insurance Agent and Address                           Vehicle Mileage          VIN
 313 Shingleoak Dr Clover, Allstate
 SC 29710 York County               4937 Charlotte Highway Ste. 104 Lake
 Townhouse                          Wylie, SC 29710                                                                n/a
 3950 Koval Lane Las
 Vegas, NV 89109 Clark
 County
 Time Share Property - in
 foreclosure-WILL
 SURRENDER
 2017 Nissan Pathfinder
 44,800 miles
 VIN:                               Allstate
 5N1DR2MM9HC600022                  4937 Charlotte Highway Suite 104 Lake
 NADA Value                         Wylie, SC 29710                                                      44,800 5N1DR2MM9HC600022
Insert additional insurance information as needed.
8.1.2     To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both secured and unsecured creditors must file
          proofs of their claims. Secured claims that are not timely filed may be disallowed or subordinated to other claims upon further order of the
          Court.
8.1.3     Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim for good cause shown.
8.1.4     Unless otherwise specifically ordered, any creditor holding a claim secured by property which is removed from the protection of the
          automatic stay, whether by judicial action, voluntary surrender, or through operation of the Plan, will receive no further distribution from
          the Chapter 13 Trustee unless an itemized proof of claim for any unsecured deficiency balance is filed within 120 days (or 180 days if the
          property is real estate or manufactured housing), or such other period as the Court orders, after the removal of the property from the
          protection of the automatic stay. The removal date shall be the date of the entry of an order confirming the Plan, modifying the Plan, or
          granting relief from stay. This provision also applies to other creditors who may claim an interest in, or a lien upon, property that is
          removed from the protection of the automatic stay or surrendered to another lien holder.
8.1.5     If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured creditor, the creditor shall be treated as
          unsecured for purposes of distribution and for any other purpose under the Plan and the debt shall be subject to discharge.
8.1.6     All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in the Plan or will accrue no interest if the
          Plan so designates. For purposes of distribution, an “Administrative Arrearage” as defined by Local Rule 3003-1 will be included as a
          separate arrearage claim for payment by the Chapter 13 Trustee or added to any pre-petition arrearage claim.
8.1.7     The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant changes in net monthly income that
          may occur during the pendency of the case and shall amend the appropriate schedules previously filed in the case accordingly.
8.1.8     Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such Creditors, with respect to application
          of mortgage and mortgage-related payments, to comply with the provisions of 11 U.S.C. § 524(i), Local Rule 3003-1, and Local Rule
          4001-1(e) relating to Arrearages, Administrative Arrearages, Mortgage Payments, and Conduit Mortgage Payments. The terms of Local
          Rule 3003-1 are specifically incorporated herein by reference as if completely set forth with respect to the acceptance and application of all
          funds pursuant to the Conduit Mortgage Payment Rule. As a result, all Conduit Creditors and/or servicers for Conduit Creditors shall have
          an affirmative duty to do the following upon confirmation of the Plan:
          (a) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated to the pre-petition arrearage claim and
                the administrative arrearage claim only to such claims;
          (b) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated as Conduit Mortgage Payments
                beginning with the calendar month and year designated for such payment by the Court in the Order Confirming Plan;
          (c) Properly apply all post-petition payments received directly from the Debtor in a non-conduit mortgage plan only to post-petition
                payments unless otherwise ordered by the Court;
          (d) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor based solely on a pre-petition
                default;
          (e) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor (including additional interest,
                escrow, and taxes) unless notice of such fees and charges has been timely filed pursuant to the applicable Federal Rule of Bankruptcy
                Procedure and a proof of claim has been filed and has not been disallowed upon objection of the Chapter 13 Trustee or the Debtor;

                                                                                  6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                   Case 20-30220                      Doc 2          Filed 02/21/20 Entered 02/21/20 10:57:54                Desc Main
                                                                        Document    Page 7 of 7
 Debtor                Malik Ali Murray                                                               Case number

             (f)   To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of Bankruptcy Procedure
                   and are added to the Plan, to apply only payments received from the Chapter 13 Trustee that are designated as payment of such fees
                   and charges only to such fees and charges; and
             (g) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of Bankruptcy Procedure
                   and are NOT added to the Plan, to apply only payments received directly from the Debtor and designated as payments of such fees
                   and charges only to such fees and charges.
8.1.9        If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a change in a variable interest rate, or if
             any post-petition fees or expenses are added to the Plan, and an increase in the plan payment is required as a result, the Debtor shall
             thereafter make such increased plan payment as is necessary. Provided, however, that the Conduit Creditor shall have complied with the
             requirements of the applicable Federal Rule of Bankruptcy Procedure for the allowance of such Conduit Mortgage Payment change or
             addition of such fees and expenses. The Chapter 13 Trustee shall file notice of the required plan payment increase with the Court and serve
             a copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor through CM/ECF.
8.1.10       All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the administration of this
             Chapter 13 case.
8.1.11       Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter 13 cases to permit affected secured
             creditors to contact the Debtor about the status of insurance coverage on property used as collateral and, if there are direct payments being
             made to creditors, to allow affected secured creditors to contact the Debtor in writing about any direct payment default and to require
             affected secured creditors to send statements, payment coupons, or other correspondence to the Debtor that the creditor sends to its
             non-bankruptcy debtor customers. Such actions do not constitute violations of 11 U.S.C. § 362(a).
8.1.12       Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee payments to creditors will be
             disbursed in the following order of priority:
             (a) Administrative, including administrative priority, and secured claims to be paid in full; then,
             (b) Pre-petition priority unsecured claims to be paid in full; then,
             (c) Nonpriority unsecured claims.
8.1.13       Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s acceptance of the treatment of its
             claim(s) as proposed in the Plan.
8.1.14       The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless claimants are paid in full (100% of
             claims) or unless otherwise ordered by the Court.

8.1.15   Other Non-Standard Provisions, including Special Terms:
 1) Debtor has an HOA which he will pay direct, outside the plan. Trustee to pay arrears. Debtor has a student loan which he
 will pay direct, outside the plan. (currently deferred)

 2) The debtor has a partially secured IRS tax lien on real and personal property. Tha Chapter 13 plan calculations includes
 this secured amount to the IRS of approximately $10,350 on the real property, The personal property tax lien is
 approximately $2400. The total IRS tax liens of approximately $12750 will be paid through the Chapter 13 plan. The current
 Chapter 13 plan payment of $2357 includes payment in full of these tax liens.


 Part 9:      Signatures:

9.1        Signatures of Debtor and Debtor's Attorney
I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to all matters set forth herein.
 X /s/ Malik Ali Murray                                                   X
      Malik Ali Murray                                                        Signature of Debtor 2
      Signature of Debtor 1

        Executed on           February 21, 2020                                         Executed on

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this document.

 X      /s/ Terry M. Duncan NC #                                                 Date     February 21, 2020
        Terry M. Duncan NC # 22704
        Signature of Attorney for Debtor

Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions as noted in the Plan, the
Debtor and the Debtor’s attorney certify by filing this document that the wording and order of the provisions in this Chapter 13 Plan are
substantially similar to those contained in Official Form 113.




                                                                                  7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
